DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II in the reply filed on 08/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed 12/29/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47-48, 51-58 and 60-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norell (US 2011/0185826 A1)
With respect to claim 47, Norell discloses a spectroscopy apparatus comprising (see paragraph 0002): a Nuclear Magnetic Resonance (NMR) tube comprising (see Figure 1, tube #10): a closed bottom end (see closed end #15), an open top end (see open end #14), an inner surface that defines a cavity (see inside surface #12 forming a cavity for the sample), and an outer surface (see outside surface #13); and a locking feature located on the outer surface of the NMR tube adjacent to the open top end of the NMR tube (see gripping section #16 with discontinuities #17 considered as the claimed locking feature); and a closure detachably coupled to the NMR tube, the closure comprising an engagement feature that engages the locking feature to secure the closure to the NMR tube (see paragraph 0038 disclosing a cap).  
With respect to claim 48, Norell discloses the locking feature is screen printed onto the outer surface of the NMR tube (see Figure 1).  
With respect to claim 51, Norell discloses the locking feature on the NMR tube is hidden within the closure when the closure is coupled to the NMR tube (see paragraph 0038).  

    PNG
    media_image1.png
    340
    400
    media_image1.png
    Greyscale
With respect to claim 52, Norell discloses the locking feature is screen printed onto the outer surface of the NMR tube so that the locking feature comprises one or more raised edges, and wherein the engagement feature of the closure engages the one or more raised edges of the locking feature deposited onto the outer surface of the NMR tube (see Figure 1 disclosing raised edges A and B as labeled by the examiner herein, see paragraph 0038).  
With respect to claim 53, Norell discloses the locking feature comprises a thickness in a range of 0.0001 to 0.0004 inches (see paragraph 0051).  
With respect to claim 54, Norell discloses the closure comprises an inner surface that defines a hollow bore having an open bottom end and a closed top end, wherein a proximal portion of the NMR tube nests within the hollow bore of the closure when the closure is coupled to the NMR tube, and wherein the engagement feature is located on the inner surface of the closure (as seen on Figure 1, see paragraph 0038).  
With respect to claim 55, Norell discloses the locking feature is a ring or a band that extends partially or completely around a circumference of the NMR tube (see Figures 1 and 3).  
With respect to claim 56, Norell discloses a marking area positioned on the outer surface of the NMR tube, the marking area comprising a top edge that is located at a first distance from the open top end of the NMR tube; and wherein the locking feature is positioned between the top edge of the marking area and the open top end of the NMR tube, the top edge of the marking area being spaced apart from a bottom edge of the locking feature so that a portion of the outer surface of the NMR tube located between the marking area and the locking feature is exposed (see Figure 1, discontinuities #17 between the locking /gripping sections).  
With respect to claim 57, Norell discloses the cavity extends along a cavity axis and the top edge of the marking area lies in a reference plane that is perpendicular to the cavity axis (see Figure 1).   
With respect to claim 58, Norell discloses the marking area comprises a first portion that includes a bottom end and has a first width measured in a direction transverse to the cavity axis and a second portion that comprises the top edge and has a second width measured in the direction transverse to the cavity axis, the second width being greater than the first width (see Figures 1 and 2 and paragraphs 0042 and 0051-0052).  
With respect to claim 60, Norell discloses a bottom edge of the closure contacts the top edge of the marking area when the closure is fully and correctly coupled to the NMR tube (see paragraph 0038).  
With respect to claim 61, Norell discloses one or more bands of material deposited onto the outer surface of the NMR tube at a position between the marking area and the closed bottom end of the NMR tube (see Figure 1, material #13).   
With respect to claim 62, Norell discloses the one or more bands of material comprises a first band and a second band that are axially spaced apart along a length of the NMR tube (see Figure 1).   
With respect to claim 63, Norell discloses the NMR tube is formed from glass and the closure is formed from low density polyethylene (see paragraph 0011).   
With respect to claim 64, Norell discloses the locking feature is formed from a material having a friction coefficient greater than 0.15 (see paragraph 0047).  
With respect to claim 65, Norell discloses the locking feature is a decal that is affixed to the outer surface of the NMR tube (see Figures 1 and 3).  
With respect to claim 66, Norell discloses spectroscopy apparatus comprising: a tube comprising (see Figure 1): a closed bottom end (see closed end #15), an open top end (see open end #14), an inner surface that defines a cavity (see inside surface #12 forming a cavity for the sample), and an outer surface (see outside surface #13); and a locking feature comprising an ink-based composition screen printed on the outer surface of the NMR tube (see gripping section #16 with discontinuities #17 considered as the claimed locking feature); and a closure detachably coupled to the NMR tube, the closure comprising an engagement feature that engages the locking feature to secure the closure to the NMR tube, wherein the locking feature is hidden within the closure when the closure is coupled to the NMR tube (see paragraph 0038 disclosing a cap).

Allowable Subject Matter
Claims 49-50 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different sample tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866